COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                               ORDER

Appellate case name:       Ricardo Pruneda v. Karina Granados

Appellate case number:     01-20-00043-CV

Trial court case number: 2019-83155

Trial court:               280th District Court of Harris County

        Appellant, Ricardo Pruneda, asks this Court to stay his appeal for sixty days to allow the
trial court to consider his motion for new trial.
        The trial court issued a final order on December 16, 2019. Appellant filed his notice of
appeal on December 17, 2019. Appellant asserts that after the trial court’s judgment, Children’s
Protective Services issued a report that constitutes “new evidence” that should be considered in
his motion for new trial, which he filed on January 15, 2020. Appellant asserts in his motion “the
trial court cannot consider the motion for new trial so long as the court of appeals is considering
the appeal.”
        Texas Rule of Civil Procedure 329b(e) states, “If a motion for new trial is timely filed by
any party, the trial court, regardless of whether an appeal has been perfected, has plenary power
to grant a new trial or to vacate, modify, correct, or reform the judgment until thirty days after all
such timely-filed motions are overruled, either by a written and signed order or by operation of
law, whichever occurs first.” (Emphasis added). If the trial court does not rule on appellant’s
motion for new trial within seventy-five days after the judgment was signed, the motion for new
trial will be overruled by operation of law. TEX. R. CIV. P. 329b(c). In this case, appellant’s
motion for new trial will be overruled as a matter of law if the trial court does not rule on it on or
before February 29, 2020, and the trial court’s plenary power to grant a new trial or vacate,
modify, correct, or reform its final judgment will expire March 30, 2020.
        The record in this appeal is not due until April 14, 2020. Appellant’s brief will be due
thirty days after the later of the date the clerk’s record or reporter’s record, if any, is filed. TEX.
R. APP. P. 38.6(a). Accordingly, appellant’s motion to stay the appeal is denied.
       It is so ORDERED.
Judge’s signature: ____________/s/ Russell Lloyd__________
                               Acting individually

Date: January 28, 2020